Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 7, 2015

                                           No. 04-14-00900-CV

                               IN THE INTEREST OF N.M., A CHILD,

                        From the 57th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2013-PA-03030
                           Honorable Charles E. Montemayor, Judge Presiding


                                               O R D E R

          In this accelerated appeal, appellant mother appeals an order of termination signed December 5,
2014. Accordingly, the notice of appeal was due December 29, 2014, or a motion for extension of time to
file the notice of appeal is due in this court no later than January 13, 2015. See TEX. R. APP. P. 26.1, 26.3.
We have received a copy of the notice of appeal which is file-stamped January 5, 2015. The notice of
appeal contains a certificate of service stating the notice of appeal was served on appellee on January 5,
2015 by electronic service. The notice of appeal is untimely, but there is still time for appellant mother to
file a timely motion for extension of time to file the notice of appeal.

        Accordingly, we ORDER appellant mother to file a motion to extend time to file the notice of
appeal in this court on or before January 13, 2015.

        We order the clerk of this court to serve a copy of this order on all counsel, the district clerk, and
the court reporter. We remind the court reporter the record was due in this court January 5, 2015,
but has not been filed.


                                                           ___________________________________
                                                           Marialyn Barnard, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 7th day of January, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court